SANDSTROM, Justice.
[¶ 1] G.R.H. appeals a district court order denying his petition for discharge from commitment as a sexually dangerous individual. We affirm the order.
I
[¶ 2] In 2004, G.R.H. was civilly committed as a sexually dangerous individual, and we affirmed the district court’s com*721mitment order. Matter of G.R.H., 2006 ND 56, ¶ 1, 711 N.W.2d 587. In August 2005, while this Court was reviewing G.R.H.’s initial commitment, he requested a discharge hearing, but no action was taken pending receipt of our decision. In August 2006, G.R.H. again requested a discharge hearing, which was held in December 2006. Following that hearing, the district court found that clear and convincing evidence showed G.R.H. remained a sexually dangerous individual. In October 2007, G.R.H. again requested a discharge hearing, and one was held in March 2008. The district court appointed Dr. Robert G. Riedel as G.R.H.’s independent expert evaluator. On behalf of the State, Dr. Lincoln D. Coombs conducted a sexually dangerous individual annual reevaluation of G.R.H.
[¶ 3] The two experts disagreed as to whether G.R.H. remained a sexually dangerous individual. Dr. Coombs concluded G.R.H. remained a sexually dangerous individual on the basis of an interview with G.R.H. and the reevaluation of G.R.H.’s prior psychological evaluations. Dr. Coombs arrived at either an equal or higher risk of reconviction and rearrest than Dr. Riedel. In addition to G.R.H.’s previous antisocial personality disorder, Dr. Coombs diagnosed G.R.H. with paraphilia not otherwise specified hebephilia, defining hebephilia as the sexual attraction to adolescents, on the basis of new information G.R.H. revealed about having had sexual relations with several other adolescent females not previously known.
[¶ 4] Conversely, Dr. Riedel testified G.R.H. was not a sexually dangerous individual. Dr. Riedel based his conclusion on the scores of several risk assessment instruments, a two-and-a-half hour interview with G.R.H., and his review of all G.R.H.’s State Hospital records, including all the records that were available from the State Penitentiary. The battery of actuarial tests included the Kaufman Test of Educational Achievement, the Woodcock-Johnson Test of Cognitive Abilities, the Clarke Sexual History Questionnaire, the Personality Assessment Inventory, the RRASOR, the Static-99, the MnSosi^R, and the PCL-R2nd. Dr. Riedel diagnosed G.R.H. with “psychoactive substance abuse,” provisional and in long-term remission in a controlled setting, and found personality disorder not otherwise specified with some borderline, antisocial, narcissistic, schizophrenic-like behavior, and paranoid features. He explained that a diagnosis of “psychoactive substance abuse” means the person abuses more than one substance that has a psychological effect. Dr. Riedel acknowledged during his testimony, however, that he did not give much attention to the information about the additional victims, because he was of the impression they were not adolescents. He conceded that if the victims’ ages were correct, a diagnosis of sexual perversion of sexual attraction to adolescents would be more justified.
[¶ 5] Following the March 2008 hearing, the district court denied G.R.H.’s petition for discharge, finding the State had proven by clear and convincing evidence that G.R.H. continued to be a sexually dangerous individual. G.R.H. contends the district court erred in finding that he met the second and third prongs of a sexually dangerous individual definition in N.D.C.C. § 25-03.3-01(8).
[¶ 6] The district court had jurisdiction of the discharge hearing under N.D. Const, art. VI, § 8, and N.D.C.C. § 25-03.3-02. The appeal from the order was timely under N.D.C.C. § 25-03.3-19. This Court has jurisdiction under N.D. Const, art. VI, §§ 2 and 6, and N.D.C.C. § 25-03.3-19.
*722II
[¶ 7] Applying a modified clearly erroneous standard of review, we affirm a district court order denying a petition for discharge from commitment as a sexually dangerous individual unless it is induced by an erroneous view of the law or we are firmly convinced it is not supported by clear and convincing evidence. Matter of E.W.F., 2008 ND 180, ¶ 8, 751 N.W.2d 686. Section 25-03.3-18(4) of the North Dakota Century Code requires the State to prove by clear and convincing evidence that the committed individual remains a sexually dangerous individual, which means proving the individual:
“[has] engaged in sexually predatory conduct ... has a congenital or acquired condition that is manifested by a sexual disorder, a personality disorder, or other mental disorder or dysfunction that makes that individual likely to engage in further acts of sexually predatory conduct which constitute a danger to the physical or mental health or safety of others.”
N.D.C.C. § 25-03.3-01(8). In Kansas v. Crane, 534 U.S. 407, 413, 122 S.Ct. 867, 151 L.Ed.2d 856 (2002), the United States Supreme Court concluded that commitment as a sexually dangerous individual cannot constitutionally be sustained without determining that the person to be committed has serious difficulty in controlling his or her behavior. Therefore, consistent with N.D.C.C. § 1-02-38(1), we have construed the definition of a sexually dangerous individual to require that there must be a nexus between the disorder and dangerousness, proof of which encompasses evidence showing the individual has serious difficulty in controlling his behavior, which suffices to distinguish a sexually dangerous individual from other dangerous persons. E.W.F., at ¶ 10. All sexually predatory conduct, including that which did not result in a charge or conviction, may be considered under a N.D.C.C. § 25-03.3-01(8) analysis. Interest of P.F., 2006 ND 82, ¶ 20, 712 N.W.2d 610. In cases of conflicting testimony, the district court is the best credibility evaluator. Matter of Hehn, 2008 ND 36, ¶ 23, 745 N.W.2d 631. “It is not the function of this Court to second-guess the credibility determinations made by the trial court.” Id.
A
[¶ 8] G.R.H. argues the State failed to provide clear and convincing evidence showing he has a congenital or acquired condition that is manifested by a sexual disorder, a personality disorder, or other mental disorder or dysfunction. Dr. Coombs diagnosed G.R.H. with the sexual distortion of sexual attraction to adolescents. According to Dr. Coombs’ reevaluation report, this diagnosis had been considered by both original evaluators in 2004, but it was thought there was insufficient evidence to establish it. Dr. Coombs testified additional evidence had now surfaced supporting such a diagnosis — during his reevaluation, G.R.H. had admitted to twelve additional female adolescent victims five years or more his junior at the time of victimization, nine of whom he counted were after G.R.H.’s release from his first prison term for sexual offense against an adolescent. In addition to the offenses for which he had been convicted, G.R.H. has admitted to having had sexual contact with a 13- and a 14-year-old girl when he was 19; a 17-year-old girl when he was 24; a 13-, a 14-, a 16-, and two 17-year-old girls when he was 25; and a 16-year-old girl when he was 27. In Dr. Coombs’ opinion, G.R.H.’s sexual contact with nine adolescent girls after his release from prison for his gross sexual imposition conviction indicates a serious difficulty in controlling his behavior. The record shows that even Dr. Riedel — the independent evaluator — who *723initially disagreed, conceded that if the recently disclosed adolescent female victims’ ages were correct, the move from the rule-out level to the diagnostic level of hebephilia would be more justified. At the hearing, he acknowledged he did not give much attention to the information about these additional victims because he was of the impression they were not adolescents.
[¶ 9] Dr. Coombs also testified G.R.H.’s two convictions for failure to register as a sex offender are further indicators of G.R.H.’s difficulty in controlling his behavior. Further, in his reevaluation report, Dr. Coombs noted G.R.H. presents a tolerant attitude toward sex-offending by breaking the treatment rules, by engaging in sexual contact with his visitors, and by placing sex-line calls in order “to alleviate boredom, boost his ego or address his loneliness and depression.” The report further provides G.R.H. had said that he targeted teens because of his low self-esteem. Although G.R.H.’s current treatment notes did not reveal an interest in adolescent sexual activities, Dr. Coombs, nonetheless, testified that G.R.H. is in need of significantly more treatment to deal with the information about the new victims he recently revealed.
[¶ 10] Dr. Coombs further testified G.R.H. still suffers from an antisocial personality disorder on the basis of G.R.H.’s admission of breaking the treatment rules by placing sex-lines calls with unauthorized credit cards for a total of $4,000 and by engaging in sexual contact with his current girlfriend and an ex-girlfriend during their visits to the North Dakota State Hospital. According to Dr. Coombs, the antisocial personality disorder is a chronic, long-term disorder manifested by a history of breaking the law, rule violations, deceit, impulsivity, lack of remorse, and reckless disregard for the rights of others, most of which G.R.H. has exhibited.
[¶ 11] In this case, the district court found Dr. Coombs’ testimony and diagnosis of G.R.H. more reliable, clarifying that although it did not have problem with Dr. Riedel’s credibility, it found his opinions less informed in light of G.R.H.’s recent admission of several other female adolescent victims. The evidence supports the district court’s finding that the State met its burden of proving by clear and convincing evidence that G.R.H. has a congenital or acquired condition that is manifested by a sexual disorder, a personality disorder, or other mental disorder or dysfunction.
B
[¶ 12] G.R.H. further argues the State failed to prove by clear and convincing evidence that he is likely to engage in further acts of sexually predatory conduct. Dr. Coombs testified G.R.H. is likely to engage in such acts on the basis of G.R.H.’s reevaluated scores from previously administered actuarial tests, the new information about additional adolescent victims, and G.R.H.’s chart notes from the State Hospital showing that he not only failed to complete treatment but was demoted from stage four to stage two because of his lack of self-control. Dr. Coombs’ new score of G.R.H.’s RRASOR result showed G.R.H. had a twenty-one percent likelihood of reoffending in ten years. On the Static-99, Dr. Coombs’ new score placed G.R.H. at a fifty-two percent likelihood of reconviction in fifteen years, and on the MnSOST-R, Dr. Coombs’ adjusted score placed G.R.H. at a six-year likelihood of rearrest rate for a sexual offense of fifty-six percentage. He testified the combination of an antisocial personality disorder and the sexual perversion of sexual attraction to adolescents, supported by G.R.H.’s reoffending on several other adolescent females after his gross sexual imposition conviction, separates *724G.R.H. from the ordinary recidivist convicted in criminal cases and makes it likely he will reoffend.
[¶ 13] The record shows Dr. Riedel, too, evaluated G.R.H.’s risk of reoffending and rearrest, scoring him at different risk rates. We will not engage in “a contest over percentage points” when determining whether an individual falls under the definition of a sexually dangerous individual, which means that certain scores of the risk assessment instruments do not preclude the fact finder from determining whether clear and convincing evidence supports a civil commitment. Matter of Hehn, 2008 ND 36, ¶ 21, 745 N.W.2d 631. In this case, the district court was presented with clear and convincing evidence beyond G.R.H.’s actuarial scores that he is likely to reof-fend. The record shows Dr. Coombs concluded in his report that:
Based on [G.R.H.’s] overall performance in treatment, it does not appear that he is ready for a less restrictive alternative .... It appears he lacks the self-discipline necessary to abide by the rules of the program. This lack of self-discipline is very concerning when it comes to considering him for release to the community. He has used sex to cope with feelings of inferiority and depression and has justified his rule breaking behavior. These cognitive and attitudinal factors were very likely present when he was actively] offending with teenage girls.
The testimony presented shows the combination of G.R.H.’s disorders renders him more likely to engage in further acts of sexually predatory conduct. More importantly, the testimony about G.R.H.’s rule-breaking behavior while in treatment and the recently disclosed incidents of several additional sexually predatory acts, many of which occurred after G.R.H. was released from prison for a gross sexual imposition conviction, indicate a serious difficulty in controlling his behavior. This supports the district court’s finding that G.R.H. is likely to reoffend without receiving adequate treatment in a closed setting. As we stated in Matter of Helm, evidence of serious difficulty in controlling one’s behavior in this context distinguishes a sexually dangerous individual from the “dangerous but typical recidivist in an ordinary criminal case.” 2008 ND 36, ¶ 19, 745 N.W.2d 631 (citation omitted). Therefore, we conclude the district court did not err in finding that the State met its burden of proof by providing clear and convincing evidence showing G.R.H. is likely to engage in further acts of sexually predatory conduct.
Ill
[¶ 14] We affirm the district court order denying G.R.H.’s petition for discharge from commitment as a sexually dangerous individual.
[¶ 15] GERALD W. VANDE WALLE, C.J., DANIEL J. CROTHERS, and MARY MUEHLEN MARING, JJ., concur.